MAYFIELD, J.—
(dissenting). — To say that the commissioners’ court, the sole and only quasi sovereign power of the county, and the sole representative of the county entity, in the absence of fraud or bad faith, cannot compromise and settle claims or demands due to or from the county under our laws, constitutional and statutory, is in my judgment erroneous.
If the record in this case showed that the transaction between the defendant, Williams, and the board of commissioners was a fraud upon the county, I could and would readily agree that the decision is correct. No person or officer will or should be allowed by the courts to profit by his own wrong. If the decision was placed upon the ground that the Legislature had no power to authorize a man to be a judge in his own case, and it appeared that the defendant had so acted, I could readily agree; but no such case is presented by this record, and the opinion itself precludes any such idea. The opening sentence of the opinion is as follows: “We do not, of course, ascribe bad faith to any of the officers of the county of Mobile in this discussion of the legal questions which are presented by this record. On the contrary, we are satisfied that the transaction was had *664without bad faith on the part of any of said officers. We think it probable that the transactions set up by the pleadings grew out of a custom which has prevailed in Mobile and possibly other counties of the state, and that the officials have been misled by such custom rather than from any intentional' violation of the law. The whole theory of this case is based upon the assumption that there Avas no mala fides on the part of any one. Everything which was done by said officials was openly done and are matters of public record.” If this be correct (and I think it is), Iioav can it be that plea 4 is not a good defense under subdivision 11 of section 3313 of the Code and section 100 of the Constitution? As this appeal is on the record proper, let us see what the record has to say as to good faith. The complaint does not attempt to show what the claim or demand is, or what it is for, further than to allege that the defendant, Williams, as probate judge, received the amount sued for, to the use of the county, and had failed after demand, to pay it over. There is here no attempt to show either good or bad faith in receiving or in failing to pay over. The plea alleges that the claim sued upon Avas for typewriters and telephones furnished to the office of the probate judge, and for services rendered the county by the said Williams, etc.; whether as probate judge or otherwise does not clearly appear.
The minutes of the commissioners’ court as to the first action on these claims are not shown by this record further than that they were presented and allowed; but, as to the subsequent actions of the commissioners, the following, among others, is shown: “Upon full consideration of the matter this board is of the opinion that the aforesaid claim of the county against the said probate judge is doubtful, and that the terms, of com*665promise and settlement offered by the said probate judge are just and fair; the board itself knowing that all of said claims are for moneys paid under its orders in good faith to the said probate judge. Therefore, * - * it is further ordered, adjudged, and decreed by this board that the said probate judge be, and he hereby is, by virtue of the aforesaid compromise released, discharged and acquitted of and from each and all of the aforesaid charges, claims, and demands on the part of the county of Mobile against him.”
Plea 4 sets up the exact state of facts necessary to bring the transaction within the influence of subdivision 11 of section 3313, which reads as follows: “To compromise on such terms as they may deem just, all doubtful claims in favor of the counties, when such claims arise on account of moneys heretofore paid in good faith, by order of such courts” — and then alleges that the claim here sued upon was so compromised and adjusted.
The opinion says the statute did not cover the case made by the record. If not, why not? The plea, the statute, and the Constitution use the same language, and for this reason I cannot understand why the defense made by the plea is not within the protection of the statute. The facts stated in the plea may not be true, but that question cannot be tested by a demurrer, and that is the only mode in which there has been any attempt, so far, to test the truth thereof. If the facts stated in this plea are true, I submit that it is a perfect defense to this complaint. The object and effect of the allowance of the claims by the commissioners’ court is correctly stated by this court in Moore’s Case, 53 Ala. 25, which is relied upon in the decision of this case. It is, however, decided in that case that the allowance primarily fixes a liability upon the county, and that the *666burden of impeaching the allowance rests upon the county.
Plea 4, however, does not rely on the allowance as a defense. It concedes that the allowance was not final or conclusive, but says that instead of the county suing on it, he undertook to compromise the matter with the county, as the statute authorizes, and that the claim was thus fairly compounded and settled, and that he performed his part of the settlement by paying what, and in the manner, the county agreed to accept, and that he was thereby released; and he sets up the county’s own record as showing the facts. In the absence of fraud or bad faith, why this is not binding is more than I can understand. Will the county be allowed to accept the plaintiff’s money or rights and extinguish his claim against it, and still sue and recover as if there had never been a settlement? The effect of this settlement does not at all depend upon whether the claims originally allowed were proper or improper. If they were proper, then there was no need of any settlement, and, so far as Williams was concerned, there was no error to correct, nor wrong to arbitrate or right, and the county thus received the defendant’s money and canceled his void claim for which the latter received no consideration whatever. It was only in the event that there was error, mistake, or fraud in the allowance in favor of Williams and against the county that there could be any use or sense in a settlement of the differences between them.
This record fails to show,, except in the most general way, what was the nature of the original claims. All that is attempted to be shown is the account made out by one of the examiners of public accounts against the defendant, Williams. It is in words and figures as follows:
*667Character of Item. Principal. Interest.
Typewriters .........................................................$ 929 26 $ 227 49
Telephones ............................................................ 135 00 18 50
Signing and sealing county bonds... 343 00 123 75
City directories ............................................. 15 00 4 25
Lunacy cases ...................................................... 2,859 75 825 00
Clerical services tax commissioner’s raises ......................................................... 4,680 50 789 50
Indexing minutes of board of revenue ........................................................................... 573 99 158 01
Total ........................................................$9,536 50 $2,146 50
Total principal and interest...........................$11,683 00
The largest of these items, to wit, $4,680.50, and the .third to the largest, $929.26, were subsequently held by the Attorney General to be improper charges against •the defendant, or,' in other words, that they were originally properly allowed him by the commissioners’ court. Whether all these amounts were allowed at one time or at different times, and whether all were embraced in one claim or were made up of sundry items for different services, this record does not attempt to inform us. I do not see how this court on this record can say that all of these claims, or all of the claims that were due, were not and could not be made proper charges against the county. As to whether or not this claim or any part of it was doubtful, if that question could be considered on this appeal, surely there was some doubt as to some of the items, especially those large amounts for interest for years before any demand was made. The complaint conclusively shows that the county in this suit does not now claim interest until after demand ; yet of this claim which was compromised a large amount was for interest.
*668So far as plea 5 is concerned,- I fully concur in all that is said in the opinion and think it a complete answer to the contention of the appellee and shows that the ruling of the trial court was erroneous as to this plea. But there is no ground of demurrer pointing out any such defect in plea 4, and nothing contained in the opinion, in my judgment, which shows this plea to be insufficient. It does not attempt to set up the allowance of an improper claim as a defense to the action as does plea 5; all that is said in that plea as to the original allowance is mere inducement or basis for the compromise and settlement which is relied upon as a defense.
The original allowance of an improper claim against the county and the settlement of one due it are separate and distinct functions, though they pertain to the same matter, and the power to make, and the effect of, when made, are entirely different. Whether the county will collect what is due it, by suit or by compromise or by arbitration, is a matter which the law places within the sound discretion of the commissioners.
I submit that there is no power in this state to make a county sue for the full amount which an examiner may think is due the county, or that should prevent the commissioners from compromising or arbitrarily settling any claim without suit, if they act in perfect good faith. Of course they cannot legally use their power and authority for the purpose of defrauding the county, nor for conferring favors upon themselves or their friends. They must in good faith act for the good of the county; and, if they do this and merely err in judgment or discretion, this does not destroy or invalidate settlements or arbitrations made by them in good faith.
The county is bringing this suit for the county just as much so as it was the proceedings in the lower court, *669except that the commissioners are not now the ones to decide as they were in the commissioners’ court. They may employ counsel to bring and conduct suits and, of course, in the absence of express statutes providing for particular cases or localities, may direct and control the counsel they employ. They, acting for the county, may agree with the adverse party as to the conduct of the suit, as to judgments by agreement, etc., and, in the absence of bad faith, there can certainly be no valid objection to their so doing. If they have this power, right, and discretion as to the bringing of the suit and as to the conduct of it after it is brought, why have they not the right, the poAver, and the duty to compromise claims and demands for and against the county, to avoid suits, if they do it in good faith, as this record and the majority opinion have stated was done in the case at bar? Why should commissioners spend $100 in collecting a $100 claim when they could settle the matter by compromise, without cost, for something less, if in their judgment and in good faith they thought best to do so?
Litigation is expensive to him Avho wins, and experience in law, if not the science of it, teaches that any litigant is liable to lose, no matter how just or righteous his claim. The law, both divine and human, constitutional, statutory, and common, encourages arbitration, compromise, and settlement of differences without going to laAV. This rule of morals and of law is applicable to counties and to other corporations or persons; and if it is to be followed, as to counties, the law has imposed the duty and conferred the authority and power solely upon the commissioners to follow the precept and enforce the rule. The record in this case shows that this has been done by these commissioners, and I fhinfr their action ought to stand until it is set aside for fraud *670or sufficient cause. The mere fact that it may subsequently appear that they acted unwisely and erred in judgment, but not in faith, is no ground to disregard their settlement and release, such as shown by this record.
It is matter of common knowledge that the Legislature has often released persons and corporations from their valid obligations to the state, whether due in money, or in other property, or in services; and because this power was frequently abused by the officers or functions of government in which the power was reposed, and to curb, restrain, and, in some instances, to prohibit, its exercise, the Constitution contains a limitation upon this particular power of the Legislature-Section 100 of the Constitution provides as follows: “No obligation or liability of any person, association or •corporation held or. owned by this state, or by any, county or other municipality thereof, shall ever be remitted, released or postponed, or in any way diminished, by the Legislature, nor shall such liability or obligation be extinguished except by payment thereof; nor shall such liability, or obligation be exchanged or transferred except upon payment of its face value: Provided, that this section shall not prevent the Legislature from providing by general law for the compromise of doubtful claims.” This section of the Constitution clearly called for subdivision 11 of section 33IB, and probably other similar sections of the Code, in order to do exactly what the Constitution says may be done, to provide a general law “for the compromise of doubtful claims.” This statute certainly did not violate the Constitution, because the Constitution expressly provides for just such a law. The statute was clearly intended to comply, and I think unquestionably complies with this provision of the Constitution. There *671can be no doubt that the commissioners and the defendant, Williams, attempted to comply with and obey the Constitution and the statute. The claims were certainly those due the county, and whether they were doubtful or not is a question of fact and not of law. The commissioners were the persons in whom the law invested the power and upon whom it imposed the duty of ascertaining that fact; and they did so ascertain it and put it of record, and the record must be conclusive, in the absence of actual fraud. Fraud, of course, vitiates everything into which it enters, even the- most solemn judgments; but the law does not regard all acts of officers as fraudulent, but on the other hand it indulges the presumption that they are honest and properly discharge their duties; and, before the courts will pronounce such acts to be a fraud, the fact must be specifically alleged and proven as alleged.
There is no attempt to allege fraud in this case on the part of the plaintiff - or of the defendant, and, as before stated, the opinion concedes there is none. I know my Brothers do not think so and have not intended to so decide, but in my'judgment they have virtually repealed the statute. I know they have attempted to save the statute by saying it does not apply to certain officers or to certain claims, but may apply to others, but this, I submit, is not a warranted interpretation to put upon this statute or the constitutional provision which called it forth. Why should one officer’s claim be compromised any more than that of another, or why should any officer’s claim not be compromised as well as the claims of other citienzs? I can find no intimation in the law that any such discrimination was attempted. Of course the probate judge could not act as a member of the board in allowing or compromising his claim; hut it does not follow that the other members *672cannot thus pass upon his personal or official matters.
I think my Brothers have erred in concluding that the claim compromised in this case was not a doubtful one within the meaning of the Constitution and the statute. It affirmatively appears that the Attorney General of the state held that a part of it was not at valid claim against the defendant or in favor of the county; and certainly the large amount of interest with which he was charged by the examiner was not a proper charge, and that is abandoned in this suit; but it was embraced in the claim which was compromised, so there was certainly a doubt as to the validity of a part of the claim, a doubt even as to the liability of the defendant; but I submit that is not the only element of doubt which a claim may possess. There is another element of doubt, and that is as to the ability and costs of realizing anything by suit or summary proceeding or other legal process. It may be that the debtor or his sureties, one or both, are insolvent or have disposed of their property in such manner that the cost of ultimately realizing anything on the claim may exceed the claim. It is certainly a question of some doubt as to whether this claim was a valid one in toto against the sureties on the official bond of Williams. While it may be said that this is a question of law, and not of fact, yet the law is'not such a* science as that there is and can be no doubt about it. One has but to try to learn, practice, write, or obey it to find out that there is frequently as much doubt about it as there is in many questions of fact. While it is often said that every one is presumed to know the law, and that ignorance thereof excuses no one, this rule or maxim is frequently misconstrued and misapplied, as I think my Brothers have unconsciously done in this case.
It was said by Beasley, O. J., in State v. Cutter, 36 N. J. Law, 125, 127: “This rule in its application to *673the law of crimes is subject, as it is sometimes in respect to civil rights, to certain important exceptions. Where the act clone is malum in se, or where the law which has been infringed was settled and plain, the maxim, in its rigor, will be applied; but where the law is not settled or is obscure, and where the guilty intention, being a necessary constituent of the particular offense, is dependent on a knowledge of the law, this rule, if enforced, would be misapplied. To give it any force in such instances would be to turn it aside from its rational and original purpose and to convert it into an instrument of injustice. The judgments of the courts have confined it to its proper sphere.”
The Supreme Court of Michigan has thus explained the maxim and rule under decision: No man can avoid a liability, as a general thing, because he is ignorant of the law. This is an essential rule of society. But the law is not so senseless as to make absurd presumption of fact. In Regina v. Tewkesbury, L. R., 3 Q. B. 628, this supposed maxim was clearly explained, and it ivas held that where an actual knowledge was in question the legal presumption could not supply it. Blackburn, J., uses this language: “From the knowledge of the fact that I! lizard was. mayor and returning officer, was every elector bound to know, as matter of law, that he was disqualified? I agree that ignorance of the law does not excuse. But I think that in Martindale v. Falkner, 2 C. B. 719, Maulé, J., correctly explains the rule of the law. He says: ‘There is no presumption in this country that every person knows the law; it would be contrary to common sense and reason, if it Avere so.’ In Jones v. Randall, Cowp. 38-40, Dunning, arguendo, says: ‘The laws of this country are clear, evident, and certain ; all the judges know the laAArs, and, knowing them, administer justice Avith uprightness and integrity.’ But Lord Mansfield, in delivering the judgment of the court, *674says: ‘As to the certainty of the law mentioned by Mr. Dunning, it would be very hard upon the profession if the law was so certain that everybody knew it; the misfortune is that it is so uncertain that it costs much money to know what it is, even in the last resort.’ It was a necessary ground of the decision in that case that a party may be ignorant of the law. The rule is that ignorance of the law will not excuse a man or relieve him from the consequences of a crime or from liability upon a contract. There are many cases where the giving up a doubtful point of law has been held to be ai good consideration for a promise to pay money.”—Black v. Ward, 27 Mich. 200-201, 15 Am. Rep. 162.
Let us apply this rule to this case: The Attorney General and the Examiner of Public Accounts, two officers, differed as to the amount of this claim, and the county commissioners and the examiners differed from both the other officers as to the validity vel non of the claim. The attorney for the county and the commissioners differed, and the attorney for the county differed from the Attorney General, and the Examiner of Public Accounts as to the interest, and the trial court and this court evidently differ as to the validity and the amount of the claim, and the judges of this court differ as to the matter, though only one from the other six. Is all this not sufficient to justify the commissioners in claiming and treating this claim as a doubtful one, and in exercising the power conferred and discharging the duty imposed, by the statute, in settling this claim? It does seem to me that there could be no doubt that there was involved in this matter such a “doubt” as Avas referred to in the Constitution and in the statute above alluded to.
I think that the case should be reversed as to plea 5, but, as to plea 4 I am “beyond doubt” in my mind, there was no error.